                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

THOMAS LEE WILLIAMS,                       )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )            Case No: 19 C 6750
                                           )
WEXFORD HEALTH SOURCES,                    )
INC., et al.,                              )
                                           )
              Defendants.                  )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Defendant Ghaliah Obaisi, executor of the estate of Dr. Saleh Obaisi, has moved

to dismiss the claim against her brought by plaintiff Thomas Williams. Williams, an

inmate in the Illinois Department of Corrections, alleges that Dr. Obaisi and the other

defendants were deliberately indifferent to his serious medical needs, in violation of the

Eighth Amendment to the Constitution. The Obaisi estate (which the Court will refer to

as Dr. Obaisi from here on in) has moved to dismiss, contending that Williams's claim

against him is barred by the statute of limitations. The Court will not require a response

to the motion, because it is wholly lacking in merit—it isn't even close. The Court denies

the motion for the reasons stated below.

       Williams alleges in his amended complaint that he started having chest pains and

felt a lump in his chest in 2011. He reported this to prison medical staff at Menard

Correctional Center, including physicians employed by Wexford Health Sources, but says

they ignored his complaints. In 2014 through 2016, while incarcerated at Stateville
Correctional Center, Williams says that he repeatedly reported his pain and the lump to

Dr. Obaisi, who also worked for Wexford. Williams says that he repeatedly implored Dr.

Obaisi to conduct appropriate medical testing—which might have included an MRI or CT

scan or a biopsy—literally begging to be sent for appropriate examination to determine

the reason for his pain and the nature of the lump "[b]efore it's too late for me and I have

irreparable damage or worse." Am. Compl. ¶ 5. Dr. Obaisi, however, ignored his

complaints and requests for appropriate treatment. Williams was transferred to a

different prison in 2016, and the same indifference to his plight took place there.

       Finally, in 2018, after Williams was transferred to Dixon Correctional Center, he

was sent to a local hospital for a CT scan. The scan showed "abnormal severe and

extensive adenopathy throughout the neck, chest, abdomen, and pelvis" that "most likely

represents lymphoma with secondary malignant adenopathy also be considered." A

biopsy conducted in early 2019 confirmed that Williams has stage IV lymphoma, putting

him in a category of persons with a reduced life expectancy. Williams alleges that if Dr.

Obaisi had not steadfastly ignored his complaints, grievances, and pleas for treatment,

his lymphoma would have been discovered much sooner, he could have gotten

appropriate treatment years earlier, and this would have added years to his life

expectancy.

       Dr. Obaisi has moved to dismiss. He contends that Williams's Eighth Amendment

claim against him accrued, at the latest, in 2016 when Williams was transferred out of

Stateville and thus was no longer under Dr. Obaisi's care. Dr. Obaisi relies on Heard v.

Sheahan, 253 F.3d 316, 318 (7th Cir. 2001), which he contends establishes as a matter


                                             2
of law that "plaintiff's claims agains Dr. Obaisi began to accrue on April 20, 2016, because

it was on this date that [plaintiff] left Stateville; and thus, said Defendant lost the power to

intervene in his medical care. Def.'s Mot. to Dismiss at 4.

       The year 2016 was two and one-half years before Williams was diagnosed with

cancer and got medical confirmation that the lump he felt represented a serious medical

condition, rather than the non-issue that Dr. Obaisi treated it as. If Dr. Obaisi's argument

were correct, and Williams' claim accrued under the law before he even became aware

that the he suffered an injury from Dr. Obaisi's deliberate indifference, the law would quite

rightly be viewed as monstrous. But Dr. Obaisi and his counsel have it wrong. As the

Seventh Circuit held in Devbrau v. Kalu, 705 F.3d 765 (7th Cir. 2013)—a case that Dr.

Obaisi's counsel could have found by simply Shepardizing or Key-Citing Heard—the

limitations period on an Eighth Amendment claim of the sort asserted by Williams "does

not begin any earlier than the date on which the plaintiff knows of his physical injury and

its cause." Id. at 769. The court read Heard—a case in which the plaintiff's claim of

continuing failure to provide surgery for a diagnosed ruptured hernia was found

timely—as simply applying the "continuing violation" doctrine, which is not at issue on

Williams's claim against Dr. Obaisi. Devbrau, 705 F.3d at 760. And the court rejected

an argument identical to the one made by Dr. Obaisi here. It summed up the rule for

Eighth Amendment claims of the sort asserted by Williams in the present case as follows:

       [P]laintiff contends that the defendants' deliberate indifference delayed the
       diagnosis of his cancer until after it metastasized, foreclosing successful
       medical intervention. He learned of that injury no earlier than October 21,
       2005, when he received his cancer diagnosis. He filed this suit on October
       19, 2007, almost two years later and just before the statute of limitations
       expired.

                                               3
Id.

       The same is true here. Williams's claim against Dr. Obaisi for deliberate

indifference accrued when Williams learned he had cancer. He filed suit well within two

years of that date. His claim against Dr. Obaisi is not time-barred. The motion to

dismiss [41] is denied. Dr. Obaisi is directed to answer the complaint within 21 days of

this order.

Date: December 21, 2019

                                               ________________________________
                                                     MATTHEW F. KENNELLY
                                                    United States District Judge




                                           4
